COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


GLORIA S. BROWN
                                             MEMORANDUM OPINION*
v.   Record No. 3311-02-1                         PER CURIAM
                                                 JULY 1, 2003
VIRGINIA INSTITUTE OF MARINE SCIENCE/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Gloria S. Brown, pro se, on brief).

             (Jerry W. Kilgore, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Edward M. Macon, Senior Assistant Attorney
             General; Scott John Fitzgerald, Assistant
             Attorney General, on brief), for appellee.


     Gloria S. Brown (claimant) contends the Workers'

Compensation Commission erred in finding that employer proved

claimant was fully able to perform the duties of her pre-injury

work as of January 15, 2001.     Upon reviewing the record and the

parties' briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
"General principles of workman's compensation law provide that

'in an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d

570, 572 (1986)).   Factual findings made by the commission will

be upheld on appeal if supported by credible evidence.   See

James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382

S.E.2d 487, 488 (1989).

     In granting employer's application seeking to terminate

claimant's outstanding award for temporary total disability

benefits, the commission found as follows:

               Dr. [Charles E.] Wilhelm's January 3,
          2001, letter to the claimant clearly shows
          that he considered her physical
          capabilities, as well as the requirements of
          her job before releasing her to preinjury
          employment. In his November 8, 2000,
          report, Dr. Wilhelm noted that the claimant
          was concerned that she was unable to return
          to work, and he suggested a meeting between
          himself, the claimant, her work supervisor,
          [Susan] Jones[, her R.N. rehab specialist],
          and [Sally] Wooldridge[, her hand
          therapist,] to establish any necessary work
          restrictions. Although there is a dispute
          regarding whether the claimant refused to
          attend that meeting, or was not invited,
          there is no evidence to contradict
          Dr. Wilhelm's statement that he reviewed the
          physical requirements of her job as
          described by her supervisor and the

                              - 2 -
          department supervisor before he released her
          to return to work.

               In her written statement, the claimant
          asserts that she "knows more about what type
          of job she does than those reporting to the
          doctor from the employer." However, we find
          that her supervisor and the department
          supervisor were able to adequately testify
          regarding her job description.

               After meeting with her supervisor and
          the department supervisor to determine her
          job requirements, the claimant's treating
          physician released her to preinjury
          employment. Although the most recent
          medical reports are from Dr. [Boyd W.]
          Haynes[, III], we note that he did not
          recommend any work restrictions. There is
          no medical evidence to support the
          claimant's testimony that she is unable to
          return to her preinjury job. Furthermore,
          there is no evidence that she unsuccessfully
          attempted to return to work.

     Dr. Wilhelm's unequivocal medical records and reports

provide credible evidence to support the commission's finding

that claimant was released to perform all of the duties of her

pre-injury work without restrictions as of January 15, 2001.    As

fact finder, the commission was entitled to accept Dr. Wilhelm's

unequivocal and well-considered opinion, and to reject

claimant's testimony to the contrary.   Because credible evidence

supports the commission's findings, we are bound by them on

appeal.

     Accordingly, we affirm the commission's decision.

                                                         Affirmed.




                             - 3 -